DETAILED ACTION
This action is in response to the application filed on 28 December 2020.
Claims 1-20 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nantu et al (US Pub. 2018/0006959, as recited in the IDS).


Regarding claim 1, Natu discloses a first network device (fig. 2, CDN-PE 220), comprising: 
a processor (fig.3, controller); and 
a memory storing computer-readable instructions, which when executed by the processor (para. 37-40), cause the processor to perform following operations: 
generating a border gateway protocol (BGP) message, wherein the BGP message comprises Ethernet virtual private network network layer reachability information (EVPN NLRI) and first information (para.12, "Implementations described herein may enable network devices associated with a MAN to advertise MAC and IP address reachability information associated with subscriber devices based on an Ethernet virtual private network (EVPN) configuration [ ... ]"; fig. 1C; para.16, " ... the CON-PE device may provide, to the BNG device, information associated with the network traffic ... For example, the CON­PE device may provide information that identifies a bandwidth usage value associated with the network traffic. may provide information that identifies a byte count associated with the network traffic ... As shown by reference number 170, the BNG device may perform an action based on the information associated with the network traffic. For example, the BNG device may adjust a bandwidth usage value of other network traffic (e.g., that traverses the ISP network) associated with the subscriber device (e.g., to account for the network traffic provided by the CON-PE device), may determine statistical information (e.g., a packet count, a byte count, etc.) associated with the network traffic, may encapsulate mirrored network traffic and provide the encapsulated network traffic to a mediation device (e.g., to perform a lawful intercept function), or the like, as described elsewhere herein."; para.18, " ... implementations described herein may enable a BNG device to ... establish a communication session with the CON-PE device. Additionally, implementations described herein may enable the BNG device to receive information associated with the network traffic based on the communication session ... "; fig. 2; para.47, " ... access PE device 210, network PE device 215, and/or CON-PE device 220 may execute the EVPN protocol within respective control planes (e.g., routing engines) based on the EVPN configuration information. Additionally, or alternatively, access PE device 210, network PE device 215, and/or CON-PE device 220 may exchange route information (e.g .. may advertise NLRI using multiprotocol border gateway protocol (MP-BGP) messages). based on receiving the EVPN configuration information and/or executing the EVPN protocol. For example. access PE device 21 O. network PE device 215. and/or CON-PE device 220 may exchange route information. such as Ethernet auto-discovery routes (e.g., route type 1 ). MAC/IP advertisement routes /e.g .. route type 2). inclusive multicast Ethernet tag routes (e.g .• route type 3). Ethernet segment routes /e.g .. route type 4). IP prefix routes /e.g .. route type 5). or the like."), and the first information indicates a first maximum rate at which a second network device (fig. 2, BNG device) sends traffic to the first network device based on the EVPN NLRI (para.64 & Fig.4 further teaches that: " ... the CON-PE device 220 may determine bandwidth usage values [i.e. "first maximum rate"], network metric values, or the like ... CON-PE device 220 may provide. to BNG device 230 [i.e. "second network device"] , information that identifies the bandwidth usage values. network metric values. or the like. For example, CON-PE device 220 may provide the information to BNG device 230 at a particular time interval. In this way, BNG device 230 may receive the information. and may perform an action ... "; para. 68, 69: " ... BNG device 230 may receive. from CON-PE device 220. the information associated with the network traffic. and may perform an action based on the information ... BNG device 230 may account for a bandwidth usage associated with the flow, and may limit a transmit rate of other network traffic associated with subscriber device 205 based on the bandwidth usage value associated with the flow'); and 
sending the BGP message to the second network device (id).

Regarding claim 2, Natu further discloses wherein the BGP message further comprises second information indicating a second maximum rate at which the second network device sends the traffic to the first network device based on the EVPN NLRI, and a type of a rate limited by the first maximum rate is different from a type of a rate limited by the second maximum rate (para. 62, 70, CDN-PE device 220 may implement the QoS policy, e.g., adjust a bandwidth usage value associated with a flow); and 
the rate limited by the first maximum rate is a committed information rate (CIR), and the rate limited by the second maximum rate is a peak information rate (PIR); or 
the rate limited by the first maximum rate is a PIR, and the rate limited by the second maximum rate is a CIR (para. 57, "BNG device 230 may provide an instruction for CON-PE device 220 to provide statistical information, associated with the network traffic, to BNG device 230 at a particular time interval. In some implementations, statistical information may include a bandwidth usage value (e.g .. a maximum bandwidth usage value. a minimum bandwidth usage value. an average bandwidth usage value. or the like), a network metric value (e.g., a packet loss value, a latency value, a jitter value, etc.), or the like.").

Regarding claim 3, Natu further discloses wherein the BGP message further comprises third information indicating the type of the rate limited by the first maximum rate (para. 64, CON-PE device 220 may identify network traffic associated with the flow, and may mark the network traffic with a particular priority indicator value (e.g., a Cos value, an EXP value, or the like). Additionally, or alternatively, CON-PE device 220 may monitor network traffic associated with the flow, and may determine statistical information associated with the flow).

Regarding claim 4, Natu further discloses wherein the BGP message further comprises third information indicating the type of the rate limited by the first maximum rate (para. 64).

Regarding claim 5, Natu further discloses wherein the BGP message further comprises fourth information indicating a type of the traffic (para. 64, CON-PE device 220 may identify network traffic associated with the flow, and may mark the network traffic with a particular priority indicator value (e.g., a Cos value, an EXP value, or the like). Additionally, or alternatively, CON-PE device 220 may monitor network traffic associated with the flow, and may determine statistical information associated with the flow).

Regarding claim 6, Natu further discloses wherein the BGP message further comprises fourth information indicating a type of the traffic (para. 64).

Regarding claim 9, Natu discloses .a second network device (fig. 2, BNG device), comprising: 
a processor (fig. 3, controller); and 
a memory storing computer-readable instructions (para. 37, 40), which when executed by the processor, cause the processor to perform following operations: 
receiving a border gateway protocol (BGP) message from a first network device, wherein the BGP message comprises Ethernet virtual private network network layer reachability information (EVPN NLRI) and first information, (para.12, "Implementations described herein may enable network devices associated with a MAN to advertise MAC and IP address reachability information associated with subscriber devices based on an Ethernet virtual private network (EVPN) configuration [ ... ]"; fig. 1C; para.16, " ... the CON-PE device may provide, to the BNG device, information associated with the network traffic ... For example, the CON­PE device may provide information that identifies a bandwidth usage value associated with the network traffic. may provide information that identifies a byte count associated with the network traffic ... As shown by reference number 170, the BNG device may perform an action based on the information associated with the network traffic. For example, the BNG device may adjust a bandwidth usage value of other network traffic (e.g., that traverses the ISP network) associated with the subscriber device (e.g., to account for the network traffic provided by the CON-PE device), may determine statistical information (e.g., a packet count, a byte count, etc.) associated with the network traffic, may encapsulate mirrored network traffic and provide the encapsulated network traffic to a mediation device (e.g., to perform a lawful intercept function), or the like, as described elsewhere herein."; para.18, " ... implementations described herein may enable a BNG device to ... establish a communication session with the CON-PE device. Additionally, implementations described herein may enable the BNG device to receive information associated with the network traffic based on the communication session ... "; fig. 2; para.47, " ... access PE device 210, network PE device 215, and/or CON-PE device 220 may execute the EVPN protocol within respective control planes (e.g., routing engines) based on the EVPN configuration information. Additionally, or alternatively, access PE device 210, network PE device 215, and/or CON-PE device 220 may exchange route information (e.g .. may advertise NLRI using multiprotocol border gateway protocol (MP-BGP) messages). based on receiving the EVPN configuration information and/or executing the EVPN protocol. For example. access PE device 21 O. network PE device 215. and/or CON-PE device 220 may exchange route information. such as Ethernet auto-discovery routes (e.g., route type 1 ). MAC/IP advertisement routes /e.g .. route type 2). inclusive multicast Ethernet tag routes (e.g .• route type 3). Ethernet segment routes /e.g .. route type 4). IP prefix routes /e.g .. route type 5). or the like.") and the first information indicates a first maximum rate at which the second network device sends traffic to the first network device based on the EVPN NLRI (para.64 & Fig.4 further teaches that: " ... the CON-PE device 220 may determine bandwidth usage values [i.e. "first maximum rate"], network metric values, or the like ... CON-PE device 220 may provide. to BNG device 230 [i.e. "second network device"] , information that identifies the bandwidth usage values. network metric values. or the like. For example, CON-PE device 220 may provide the information to BNG device 230 at a particular time interval. In this way, BNG device 230 may receive the information. and may perform an action ... "; para. 68, 69: " ... BNG device 230 may receive. from CON-PE device 220. the information associated with the network traffic. and may perform an action based on the information ... BNG device 230 may account for a bandwidth usage associated with the flow, and may limit a transmit rate of other network traffic associated with subscriber device 205 based on the bandwidth usage value associated with the flow'); and 
sending the traffic to the first network device at a first-type rate based on the EVPN NLRI and the first information, wherein the first-type rate is less than or equal to the first maximum rate (id).

Regarding claim 10, Natu further discloses wherein the BGP message further comprises second information indicating a second maximum rate at which the second network device sends the traffic to the first network device based on the EVPN NLRI, a type of a rate limited by the first maximum rate is different from a type of a rate limited by the second maximum rate (para. 62, 70, CDN-PE device 220 may implement the QoS policy, e.g., adjust a bandwidth usage value associated with a flow), and wherein sending the traffic to the first network device at the first-type rate based on the EVPN NLRI comprises: 
sending the traffic to the first network device at the first-type rate and a second-type rate based on the EVPN NLRI, the first information, and the second information, wherein the second-type rate is less than or equal to the second maximum rate (para. 57, "BNG device 230 may provide an instruction for CON-PE device 220 to provide statistical information, associated with the network traffic, to BNG device 230 at a particular time interval. In some implementations, statistical information may include a bandwidth usage value (e.g .. a maximum bandwidth usage value. a minimum bandwidth usage value. an average bandwidth usage value. or the like), a network metric value (e.g., a packet loss value, a latency value, a jitter value, etc.), or the like.").

Regarding claim 11, Natu further discloses wherein the first-type rate is a committed information rate (CIR) or a peak information rate (PIR). (para. 57)

Regarding claim 12, Natu further discloses wherein the first-type rate is a committed information rate (CIR), and the second-type rate is a peak information rate (PIR); or the first-type rate is a PIR, and the second-type rate is a CIR. (para. 57)

Regarding claim 13, Natu further discloses 13. The second network device according to claim 9, wherein the BGP message further comprises third information indicating the type of the rate limited by the first maximum rate (para. 64, CON-PE device 220 may identify network traffic associated with the flow, and may mark the network traffic with a particular priority indicator value (e.g., a Cos value, an EXP value, or the like). Additionally, or alternatively, CON-PE device 220 may monitor network traffic associated with the flow, and may determine statistical information associated with the flow).

Regarding claim 14, Natu further discloses wherein the BGP message further comprises third information indicating the type of the rate limited by the first maximum rate (para. 64).

Regarding claim 15, Natu further discloses wherein the BGP message further comprises third information indicating the type of the rate limited by the first maximum rate (para. 64).

Regarding claim 16, Natu further discloses wherein the BGP message further comprises fourth information indicating a type of the traffic (para. 64, CON-PE device 220 may identify network traffic associated with the flow, and may mark the network traffic with a particular priority indicator value (e.g., a Cos value, an EXP value, or the like). Additionally, or alternatively, CON-PE device 220 may monitor network traffic associated with the flow, and may determine statistical information associated with the flow).

Regarding claim 17, Natu further discloses wherein the BGP message further comprises fourth information indicating a type of the traffic (para. 64).

Regarding claim 20, Natu discloses a communications system (fig. 2), comprising: 
a first network device (fig. 2, CDN-PE device 220); and 
a second network device (fig. 2, BNG device), wherein the first network device is to generate a border gateway protocol (BGP) message comprising Ethernet virtual private network network layer reachability information (EVPN NLRI) and first information, the first information indicating a first maximum rate at which the second network device sends traffic to the first network device based on the EVPN NLRI, and send the BGP message to the second network device (fig. 1C, 2; para. 12, 16, 18, 47, 64, 68, 69); 
wherein the second network device is to receive a BGP message from the first network device, the BGP message comprising the EVPN NLRI and the first information, and send the traffic to the first network device at a first-type rate based on the EVPN NLRI and the first information, wherein the first-type rate is less than or equal to the first maximum rate (fig. 1C, 2; para. 12, 16, 18, 47, 64, 68, 69).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Natu et al in view of Hanks et al (US 9.807.035).

Regarding claims 7, 8, 18, and 19, Natu does not specifically disclose wherein the first information is carried in an extended community attribute of the BGP message. However Hanks from an analogous art discloses advertising the available bandwidths in BGP extended community attributes (9:26-29). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use an extended community attribute of the BGP message as taught by Hanks in order to communicate information for routing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hares et al (US Pub. 2013/0117449) discloses BGP extension for the host joining/leaving a VPN to signal reachability information, advertise network VPN instances, associate QoS or bandwidth requirements with hosts or network (title, para. 43).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-Th 7:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468